DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/21 has been entered.

Claim Interpretation
Claim 10 recites an alternative limitation, naming Ni, Co, Sb, “or any combination thereof”, together with ranges of each element. This is interpreted by the examiner to be limited to at least 1 of said elements being in the range disclosed.
If this interpretation is not consistent with applicant’s intended interpretation, please clarify (including where any alternative interpretation is supported in the original specification) in response to this action.



Claim Objections
Claim 22 is objected to because of the following informalities:  said claim appears to have a typographical error- it does not contain a period at the end.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 7, 11-13, 15-17, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nock (US 2,022,686).
Nock teaches ranges of Cu, Zr, Mg, Mn, Ti, B, that overlap the claimed alloying ranges of instant claims 1, 2, 5, 7, 12, 16, 22 (see Table 1 below for comparison). Nock teaches cast (foundry) products can be formed (column 2, lines 7-8), which meets the “component” limitation of instant claims 15 and 17.

cl. 1

cl. 12
cl. 16
Nock
Cu
>8-15 %

>8-15%
8-15%
2-12%
Zr
0.05-0.3 %
0.15-0.25 (cl. 8)
0.15-0.25
0.15-0.25%
0.03-0.5
Mn
0.2-0.5 %
0.3-0.6 (cl. 11)
0.4-0.5
0.4-0.5%
0.2-1.5

0- 0.1%


0-0.1%
0.1-12 opt.
Ti
0-0.2%
0<0.05% (cl. 2)
0.02-0.2% (cl. 5)
0.02-0.2 (cl. 6)
>0.05-0.3
0.02-0.2
0.03-0.5 Ti
0.02-0.5% B
B



0.004-0.067

Fe
0- 0.1%
 
0 -0.01* (cl. 10)

0 - 0.1* (cl. 10)
0 - 0.1* (cl. 10)

0 - 0.1
≤1.5
Ni



0 - 0.01

Mg
0 - 0.01%


0 - 0.01
0
Co



0 - 0.1

Sb



0 - 0.1

V
0%


0
-
Sn




0.005-0.1


*alternatives, can be in combination




Average hot tearing 0.5-2


Average hot tearing 0.5-2.5
-

Table 1: instant claims vs. Nock

Nock does not mention the average hot tearing value (amended claims 1 and 16). However, because Nock is drawn to a substantially overlapping Al-Cu alloy, foundry cast and also subject to precipitation heat treatment (Nock column 2 lines 12-17), then substantially the same properties would be expected to result for the alloy product of Nock (such as average hot tearing value), as for the instant invention. Because Nock teaches overlapping alloying ranges, it is held that Nock has created a prima facie case of obviousness of the presently claimed invention. 
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. Applicant has not shown that the addition of 0.005-0.1%Sn taught by Nock would affect the basic and novel properties of the presently claimed invention. Therefore, the alloy composition taught by Nock meets the instantly claimed ranges.
Concerning claim 11, Nock teaches ranges of Mn and Si that fall within the claimed ratio of Mn>3*Si.
Concerning claim 13, Nock does not mention the aspect ratio of the strengthening precipitates. However, because Nock is drawn to a substantially overlapping Al-Cu alloy, also subject to precipitation heat treatment (Nock column 2 lines 12-17), then substantially the same properties would be expected to result for the alloy product of Nock (such as size of strengthening precipitates), as for the instant invention. It is held that Nock has created a prima facie case of obviousness of the presently claimed invention.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nock (US 2,022,686) as applied to claim 1 above, further in view of teaching references “Properties and .
Nock does not specify the presence of Ni, Co, or Sb in said Al-Cu alloy. However, Hatch teaches that antimony is present in trace amounts (0.01-0.1 ppm) in commercial grade aluminum, which falls within the claimed range of 0-0.1% (claims 9, 10). Therefore, one of skill in the art would have expected the Al-Cu alloy of Nock to have trace amounts of antimony (0.01-0.1 ppm), because Hatch teaches that commercial grade aluminum is expected to have trace amounts of antimony. 
Alternatively, “ASM Handbook Vol. 2” teaches Co, Ni, and Sb are present on the scale of ppm (0.002ppm Co, 0.46ppm Ni, and 0.34 ppm Sb) in purified Cu (p 1096, Table 2). Because the Al alloy of Nock contains 2-12% Cu, then non-zero amounts of Co, Ni, and Sb (on the scale of ppm, which meets the instant claims) are expected to be present in the Al-Cu alloy of Nock, in view of the teachings of “ASM Handbook Vol. 2”.

Response to Amendment/Arguments
In the response filed 1/20/21, applicant amended claims 1, 5, 7, 9-12, 16, 18, 21, 22 and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added.
As stated previously, the instant claims are not obvious in view of Criner’126, who teaches Mg range outside the amended maximum. 
The examiner agrees the instant claims are not obvious in view of Criner’680, who teaches the presence of V (wherein independent claims 1 and 16 recite “0 wt% vanadium”). 
Applicant’s arguments that the instant invention is allowable because the closest prior art of Nock does not teach the hot tearing property of the instant Al-Cu foundry casting has not been found persuasive. Nock teaches an overlapping alloy, also produced by foundry casting and heat treating (see discussion above). Applicant has not clearly shown specific unexpected results with respect to the prior art of record or criticality of the instant claimed range (wherein said results must be fully commensurate in scope with the instantly claimed ranges, etc. see MPEP 716.02 d).
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP §716.02(d) - § 716.02(e). With respect to said indirect comparison, applicant a) may compare the claimed invention with prior art that is more closely related to the invention than the prior art relied upon by the examiner, In re Holladay, 584 F.2d 384, 199 USPQ 516 (CCPA 1978); Ex parte Humber, 217 USPQ 265 (Bd. App. 1961), or b) show criticality of the instant range. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

In the response filed 1/20/21 p 7, applicant refers to Fig. 6 of the instant specification, and plots the alloy of Nock on said Figure, estimating a hot tearing value of 3.6, based on the examples of Nock with 4% Cu and 4.25% Cu. The examiner appreciates said evidence, however, evidence of unexpected results must be in an appropriate affidavit or declaration to be of probative value.
The arguments of counsel cannot take the place of evidence in the record. In re  Schulze,
346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465,
43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 2145. Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See MPEP 716.01 c, g. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        


/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        03/04/21